DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 4/8/2022, in which claim(s) 1-6, 8-13, 15-19, 22 and 23 is/are presented for further examination.
Claim(s) 1, 8, 15 and 23 has/have been amended.
Claim(s) 7, 14, 20 and 21 has/have been cancelled or has/have been previously cancelled.
Claim(s) 1-6, 8-13, 15-19, 22 and 23 is/are allowed (renumbered 1-19).

Response to Amendments
Applicant’s amendment(s) to claim(s) 23 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0121]-[0133] and [0143] of the specification and Figs. 2-4.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 5/31/2022, the examiner contacted applicant’s representative at (202) 293-7060 to correct a typographical error.
Authorization for this examiner’s amendment was given by Kevin Kunzendorf, Registration No. 58,308, on 5/31/2022.
Please amend the claims, filed on 4/8/2022, as follows:
1.	(Currently Amended) A method comprising:
retrieving, by at least one processor, metadata according to a request for data recovery, the metadata corresponding to a snapshot;
determining, by the at least one processor according to the metadata, a snapshot type of the snapshot from among a true snapshot type indicating a true snapshot that includes metadata and snapshot data and a false snapshot type indicating a false snapshot that only includes metadata and depends on the true snapshot;
performing, by the at least one processor, the data recovery according to the snapshot type, to generate recovered data;
after the data recovery is completed, generating a new false snapshot by:
generating a path pointing to immediately preceding [[-true]] true snapshot data stored prior to the data recovery, based on a path included in the retrieved metadata;
determining a time period from a snapshot generation timestamp included in the retrieved metadata and a time point at which the recovered data was recovered, acquiring an operation sequence of write operations performed during the time period, and forming a water range corresponding to the time period, the water range being based on the operation sequence;
generating a snapshot generation timestamp corresponding to the time point at which the recovered data was recovered; and
storing the new false snapshot comprising false snapshot metadata including the generated snapshot generation timestamp, the generated path and the formed water range; and
performing a backup subsequent to storing the new false snapshot, the backup referencing to the stored new false snapshot.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“retrieving, by at least one processor, metadata according to a request for data recovery, the metadata corresponding to a snapshot;
determining, by the at least one processor according to the metadata, a snapshot type of the snapshot from among a true snapshot type indicating a true snapshot that includes metadata and snapshot data and a false snapshot type indicating a false snapshot that only includes metadata and depends on the true snapshot;
performing, by the at least one processor, the data recovery according to the snapshot type, to generate recovered data;
after the data recovery is completed, generating a new false snapshot by:
generating a path pointing to immediately preceding true snapshot data stored prior to the data recovery, based on a path included in the retrieved metadata;
determining a time period from a snapshot generation timestamp included in the retrieved metadata and a time point at which the recovered data was recovered, acquiring an operation sequence of write operations performed during the time period, and forming a water range corresponding to the time period, the water range being based on the operation sequence;
generating a snapshot generation timestamp corresponding to the time point at which the recovered data was recovered; and
storing the new false snapshot comprising false snapshot metadata including the generated snapshot generation timestamp, the generated path and the formed water range; and
performing a backup subsequent to storing the new false snapshot, the backup referencing to the stored new false snapshot.”.

The examiner is interpreting the meaning of “water range” to be “data changes made between the backup time point of the true snapshot and the backup time point of the false snapshot will be stored through operations recorded in a water range in the metadata”, see [0052] of the specification.

Claim(s) 8 and 15 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, 8 and 15, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 8 and 15 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Lim et al., 2009/0282101, discloses providing virtual machines for use by multiple users.  However, Lim does not disclose the described and highlighted major features in independent claim 1.
Patwardhan et al., 10,409,691, discloses linking backup files based on data partitions.  However, Patwardhan does not disclose the described and highlighted major features in independent claim 1.
Bishop et al., 10,146,634, discloses image restore from incremental backup.  However, Bishop does not disclose the described and highlighted major features in independent claim 1.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: June 1, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152